Citation Nr: 1635604	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, M.C.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to June 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2011 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

A videoconference hearing before the undersigned Veterans Law Judge was held in February 2015.  A transcript of the hearing has been obtained and associated with the claims file. 

This matter was previously remanded by the Board for further development in September 2015.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the probative evidence does not show that the Veteran has a current diagnosis of right ear hearing loss as defined by VA regulation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, a February 2011 and a June 2011 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letters advised the Veteran what information and evidence was needed to substantiate the claim.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies. 

With respect to the Dingess requirements, the February 2011 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service treatment records into his claims file.  Post-service treatment records have been incorporated in to the claims file as well.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in May 2011.  This examination involved a thorough review of the claims file and each opinion of an examiner was supported by a sufficient rationale.  Therefore, the Board finds that the examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

Additionally, the Board finds there has been substantial compliance with its September 2015 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Pursuant to the September 2015 remand, the VA has made several attempts to obtain records from Dr. L.W.B, as identified by the Veteran at the February 2015 Board hearing.  However, an individual in Dr. L.W.B.'s office replied that the records were sent in March 2015 but she did not know where they were sent and the Veteran was not seen again.  She stated they are unable to find the records as they are not in the office or in storage.

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As noted, in February 2015 the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal and has been represented throughout his appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran contends that he currently suffers from right ear hearing loss as a result of acoustic trauma he sustained in active duty service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a), such as sensorineural hearing loss).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2015).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R.         § 3.102.

The Veteran maintains that service connection is warranted for his right ear hearing loss associated with acoustic trauma reportedly sustained during his military service.  At the February 2015 Board hearing, the Veteran testified that he has experienced symptoms of hearing loss since service which have worsened since service separation.

According to the Veteran's military personnel records, his military occupational specialty (MOS) was a Rifleman.  The Veteran testified at the hearing that he has had extensive experience with various weapons, rifles, machine guns, and mortars.  He also stated he had training throwing grenades and exposure to military aircraft without hearing protection. 

Service treatment records are negative for complaints or findings of hearing loss or tinnitus. At the time of the January 1966 enlistment examination, no defects were specified with respect to his ears.  The Board has converted the Veteran's service audiograms from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Audiograms from the military prior to October 31, 1967 were reported in the former.  After converting the units, the Veteran's enlistment examination in January 1966 showed auditory thresholds at the tested frequencies as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
0

On separation examination in May 1969, the auditory threshold at the tested frequencies was the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0

In reports of medical history the Veteran denied hearing loss.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

The Veteran was afforded a VA examination in May 2011 where he reported a history of excessive noise exposure in service from artillery noise and machinery noise.  The Veteran stated he was employed at Valtimet for 19 years as a shift manager and wore hearing protection in high noise areas.  The Veteran stated that he "thinks he was told about [five] years after beginning his job that the test showed some hearing loss and indicated that his hearing has gradually worsened since that time."

On the authorized audiological evaluation, the Veteran's measured pure tone air conduction thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
20
25

The pure tone average was 25.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The Veteran's right ear hearing loss was considered not disabling according to VA standards (38 C.F.R. § 3.385).

According to VA treatment records, dated September 2011, the Veteran reported worsening ringing in the ears and diminished hearing greater in the left ear over the right during the last few years. 

Finally, according to a September 2011 letter from Dr. L.W.B., a private physician, the Veteran's complaints of ringing in the ears and hearing loss were noted.  At that time, the Veteran reported a history of excessive noise exposure in service from artillery noise and machinery noise.  Dr. L.W.B. determined the Veteran had left ear hearing loss at 2000, 3000, and 4000 Hertz.  He explained that his "asymmetrical hearing loss with high frequency of the left being greater than the right is certainly consistent with blast or gunfire exposure with long gun where the left ear is turned towards the target and blast and the right ear is relatively protected by the deletion he had from the blast." 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for right ear hearing loss must be denied.

The Board acknowledges the Veteran's report of being exposed to acoustic trauma in service (i.e. serving as a rifleman) to be credible given his consistent statements of noise exposure and his MOS.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Service incurrence of acoustic trauma has been demonstrated.

However, in the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While the Board recognizes the Veteran's sincere belief in his right ear hearing loss claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a hearing loss disability caused or aggravated by military service during any period of his appeal.  Indeed, as noted above, according to the objective evidence of record, the May 2011 VA audiometric examination results, the Veteran did not have a diagnosis of right ear sensorineural hearing loss as defined by VA regulations.

Specifically, none of the frequencies was 40 decibels or greater; at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test were not less than 94 percent.  38 C.F.R. §3.385 (2015).  As such, the Veteran does not meet the VA requirements for hearing loss.  Further, the results of a September 2011 audiometric examination from Dr. L.W.B. demonstrate right ear hearing at the relevant frequencies what is within the range of normal.  See Hensley v. Brown  5 Vet. App. at 157 (holding that the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss).

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes he has right ear hearing loss that is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2013), as to the specific issue in this case, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence of a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Audiometric testing is necessary.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of the claim for entitlement to service connection for right ear hearing loss must be denied.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


